DETAILED ACTION
	For this Office action, Claims 31-59 are pending.  Claims 1-30 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 08 April 2022, regarding the respective grounds of rejection of Claims 31-59 under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended independent Claims 31, 46 and 59 in a manner that overcomes the teachings of the cited prior art in the grounds of rejection of the prior office action; therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 08 April 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Bob Connors on 07 June 2022.

The application has been amended as follows: 
Claim 36 shall now read as:
36.  (Line 3-end)…at least one product fluid property detected by a detector of the one or more detector.

Claim 42 shall now read as:
42.  (Line 2)…further comprising a polisher device arranged downstream of the recirculation path in the purified…

Claim 46 shall now read as:
46.  (Lines 4-5)…path arranged to recirculate a proportion of the purified water flow from a first point downstream the reverse osmosis device to a second point upstream the reverse osmosis device, the method comprising:…

Claim 58 shall now read as:
58.  (Lines 2-end)…purification apparatus includes a polisher device arranged downstream the recirculation path in the purified water flow, and wherein the product water path is arranged to transport product water from an outlet of the polisher device to a product water port.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claims 31, 46 and 59 are each amended to add further structure to the claimed recirculation path and its configuration within the water purification apparatus, in particular by requiring said path to require a permeate water path arranged upstream of said recirculation path.  This structure, in combination with the regulation of fluid flow within the recirculation path based on a detected product fluid property, is not taught or suggested in the prior art; therefore, upon entry of the preceding examiner amendments, the claims are considered allowable at this time.  For more detail on why said claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 08 April 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        06/02/2022